April 8, 2005


Ms. Jacqueline M. Stroh
Crofts & Callaway, P.C.
112 East Pecan, Suite 800
San Antonio, TX 78205-1578
Mr. John Andrew Cowan
Provost & Umphrey Law Firm, L.L.P.
P.O. Box 4905
Beaumont, TX 77704

RE:   Case Number:  02-0884
      Court of Appeals Number:  09-01-00367-CV
      Trial Court Number:  D-159,548

Style:      DIAMOND OFFSHORE MANAGEMENT COMPANY
      v.
      LELA GUIDRY, INDIVIDUALLY AND A/N/F OF HUNTER GUIDRY AND AS
      INDEPENDENT ADMINISTRATRIX OF THE ESTATE OF CRAIG GUIDRY

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion  and  judgment  in  the  above-referenced  cause.   (Chief   Justice
Jefferson not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lolita Ramos  |
|   |Ms. Carol Anne    |
|   |Flores            |